Order dated October 30, 1958 unanimously reversed on the law and in the exercise of discretion, with $20 costs and disbursements to appellant, and the motion denied, with $10 costs. We do not think that section 110-a of the Civil Practice Act was intended to apply to the situation here involved. Although both causes of action arise from a loss of furs, there is no relation between the two. Section 110-a provides for removal to a higher court where, after an action has been commenced in a court of limited jurisdiction, it develops that the damages demanded, based *592upon the cause there pleaded, are inadequate. That is not the case here, where it is sought to increase the amount o£ damages by adding another separate and unrelated cause of action. Moreover, in view of the nature of the claims asserted, we think that trying them together might seriously prejudice a jury. Concur — Breitel, J. P., Babin, Valente, Stevens and Bergan, JJ.